Case 6:20-cv-00479-ADA Document 83 Filed 03/02/21FILED
                                                   Page 1 of 1
                                              March 02, 2021
                                              CLERK, U.S. DISTRICT COURT
                                              WESTERN DISTRICT OF TEXAS

                                                             lad
                                           BY: ________________________________
                                                                   DEPUTY
